Title: To James Madison from George Harris, 8 March 1810 (Abstract)
From: Harris, George
To: Madison, James


8 March 1810. Describes in considerable detail a gunboat and other weapons devised to destroy invading naval force. “Now pleas Your Exellency I have Indevoured, to give the outlines of my Defence of a Turtle war—with your permistion I Shall give it that Name, as allmost Every part resembles, a turtle or its Shell.… My moddles are all ready—and your Excellency Will pleas to Direct, in what manor they Shall be Sent forward to you, a box or trunk 3 feet long 16 Inchis wide one foot Deep will Contain them, and the weight will not accead 50 or 60 weight.”
